Exhibit Provident Announces January Cash Distribution News Release 1-10 January 12, 2010 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced that its January cash distribution of $0.06 per unit is payable on February 12, 2010 and will be paid to unitholders of record on January 22, 2010. The ex-distribution date will be January 20, 2010. The Trust’s current annualized cash distribution rate is $0.72 per trust unit. Based on the current annualized cash distribution rate and the TSX closing price on January 11, 2010 of $7.94, Provident’s yield is approximately 9 percent. For unitholders receiving their distribution in U.S. funds, the January 2010 cash distribution will be approximately US$0.06 per unit based on an exchange rate of 0.9693. The actual U.S. dollar distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages a natural gas liquids (NGL) midstream services and marketing business and an oil and gas production business. Provident’s oil and gas portfolio is located in some of the most stable and predictable producing regions in Western Canada. Provident’s Midstream facilities are also strategically located in Western Canada and in the premium NGL markets in Eastern Canada and the U.S.
